
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.43


May 28th, 2002

Andrew Uprichard, MD
92 Bullard St.
Sherborn, MA 01770

Dear Andrew,

        I am pleased to offer you the position of Chief Operating Officer
reporting to myself at a bi-weekly rate of $11,153.85, which annualizes to
$290,000 per year. For the first year only (August 1, 2002 though December 31st,
2002), we will pay your cash bonus as a signing bonus of $25,000. For 2003 and
beyond, your bonus target will be 20%, subject to being an employee in good
standing. Compensation is reviewed every January for all employees and is
subject to performance-based increases. Your first review will be in January of
2003.

        Employment at ArQule is at-will and is contingent upon your execution of
the company's standard Non-Disclosure & Inventions Agreement and verification of
authorization to work in the United States. In the event of termination without
cause, (cause including, but not being limited to, failure to perform duties,
refusal to follow reasonable instructions, dishonesty, moral turpitude or breach
of confidentiality) or in the event of a change in control resulting in the
scope of your responsibilities being substantially reduced, you will be eligible
to receive 12 months of salary and benefits.

        Subject to the approval of the ArQule Board of Directors, you would also
receive 125,000-150,000 options to purchase common stock of ArQule, Inc. These
options would vest at a rate of twenty-five percent annually commencing on the
first anniversary of your employment with ArQule.

        You and your dependents are entitled to ArQule's comprehensive health
package including medical and dental. You are also provided life insurance at
two times your annual salary up to $300,000 and long and short-term disability
insurance. In addition, you will receive four weeks of paid leave, which will be
accrued on a monthly basis. You will also be eligible to enroll in our company
sponsored 401K Plan on the first day of any quarter.

        ArQule is an organization that is building an outstanding reputation for
innovation in Drug Discovery. Credit for this goes to every one of our
employees. We look forward to you accepting our offer and becoming part of the
ArQule Team as of July 22, 2002.

        If you need further information regarding this offer or any other aspect
of employment at ArQule feel free to reach me either by phone (781)-994-3311 or
via email at shill@arqule.com

        With best regards,


/s/ Stephen A. Hill
Stephen Hill
Chief Executive Officer, ArQule, Inc.
 
 
Accepted by: /s/ Andrew Uprichard
Andrew Uprichard


--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.43

